Citation Nr: 0424687	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-13 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).   
 
2.  Entitlement to service connection for a skin condition, 
to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1967 and from November 1967 to November 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating decision which 
denied service connection for PTSD and for a skin condition, 
to include as due to Agent Orange exposure.  In December 
2002, the veteran testified at a Travel Board hearing at the 
RO.  

The Board observes that service connection for PTSD was 
previously denied in a January 1994 RO decision.  The veteran 
did not perfect an appeal of that determination, and the 
decision became final.  The July 2001 rating decision, noted 
above, denied service connection for PTSD on a de novo basis.  
The RO apparently concluded that the veteran had submitted 
new and material evidence to reopen his claim.  The Board 
agrees with the RO that new and material evidence has been 
submitted to reopen the claim for service connection for PTSD 
and thus the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  


FINDINGS OF FACT

1.  Certain evidence added to the record since a prior RO 
denial of the claim of service connection for PTSD is so 
significant that it must be considered to fairly decide the 
merits of the appellant's claim. 

2.  The veteran did not engage in combat, although there is 
sufficient verification of a service stressor, and the 
service stressor led to currently diagnosed PTSD.  

3.  The veteran's present skin condition, including actinic 
keratosis and pityriasis Alba, was not present during service 
or for many years thereafter, and it was not caused by any 
incident of service including Agent Orange exposure in 
Vietnam.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
the reopening of the claim of entitlement to PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

2.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

3.  A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from October 
1965 to September 1967 and from November 1967 to November 
1971.  His service personnel records indicate that he was in 
Vietnam from February 1967 to September 1967 during his first 
period of service.  He was awarded decorations indicating 
Vietnam service, but not evidencing combat.  The veteran's 
military occupational specialty was listed as a medical 
specialist.  

His service medical records for his first period of active 
service from October 1965 to September 1967 do not refer to 
complaints of or treatment for a psychiatric disorder or a 
skin condition.  On a medical history form at the time of the 
September 1967 separation examination, the veteran checked 
that he did not have skin diseases and that he did not suffer 
from depression or excessive worry.  The September 1967 
objective separation examination report included notations 
that the veteran's skin and psychiatric evaluation were 
normal.  

The service personnel records for the veteran's second period 
of service from November 1967 to November 1971 indicate that 
he had service in Vietnam from July 1968 to July 1969.  He 
was awarded decorations indicating Vietnam service, but not 
evidencing combat.  The veteran was noted to have served as a 
medical aidman.  There were notations, as to campaigns, that 
he participated in the Vietnam Counter Offensive Phase V in 
June 1969 and the Vietnam Counter Offensive Phase VI and Tet 
Counter Offensive in January 1970.  

The veteran's service medical records for his second period 
of service from November 1967 to November 1971 do not 
specifically refer to complaints of or treatment for a 
psychiatric disorder or for a skin condition.  On a medical 
history form at the time of the October 1971 separation 
examination, the veteran checked that he did not suffer from 
skin diseases.  He did, however, check that he had depression 
or excessive worry.  The reviewing examiner noted that the 
veteran worried about family problems.  An October 1971 
consultation sheet noted that the veteran was being 
administratively discharged due to a character and behavior 
disorder, unsuitability.  It was noted that he had frequent 
incidents of being AWOL and that he lacked the desire to 
complete his military service.  A mental status evaluation 
report noted that the veteran's behavior was normal and that 
he was fully alert and fully oriented.  The report indicated 
that his mood was level, his thinking process was clear, his 
thought content was normal, and his memory was good.  The 
report noted that the veteran had the mental capacity to 
understand and participate in board proceedings and that he 
met retention standards.  

The October 1971 separation examination report included 
notations that the veteran's skin and psychiatric evaluation 
were normal.  

A July 1970 private treatment report did not refer to a 
psychiatric disorder or a skin condition.  

VA treatment records dated from January 1972 to January 1973 
show treatment for several disorders.  

The veteran underwent a VA general medical examination in 
March 1973.  The examiner reported that no abnormalities were 
reported as to the veteran's skin.  The diagnoses did not 
refer to a psychiatric disorder or a skin condition.  

The veteran also underwent a VA psychiatric examination in 
March 1973.  The diagnoses were adjustment reaction of adult 
life and psychophysiologic gastrointestinal reaction.  The 
examiner stated that he did feel that the veteran's condition 
was service-connected.  

VA treatment records dated from November 1973 to February 
1989 refer to continued treatment for several disorders, 
including ear problems.  A November 1975 entry noted that the 
veteran complained of drainage from his left ear.  The 
examiner reported that the external canal of the left ear had 
a small necrotic area.  A June 1976 entry noted that the 
veteran complained that his ears itched.  The assessment was 
dermatitis of the ears, infected, subsiding.  An August 1976 
entry noted that the veteran was seen with complaints of a 
renewed ear infection.  The veteran described draining, 
bilaterally, from his ear canals as well as soreness in the 
canals and pain on movement of the auricles.  It was noted 
that he also had had small papular lesions on the left 
auricle and scaling of both auricles.  An October 1976 entry 
noted that the veteran complained of itching, weeping, and 
infection of the ears.  The assessment was otitis externa, 
infected, and recurred.  

An October 1984 entry noted that the veteran complained of a 
cyst on his ear of three months duration.  He underwent an 
excision of the cyst of the right ear.  The assessment was 
sebaceous cyst, pinna, right ear.  A February 1989 entry 
indicated diagnoses onychomycosis.  

The veteran underwent a VA general medical examination in 
June 1996.  The examiner noted that the veteran's skin was 
within normal limits.  It was also reported that his 
psychiatric and personality evaluation was within normal 
limits.  The diagnoses included multiple calluses both feet.  

In a response to a questionnaire received in August 2002, the 
veteran reported that, while in Vietnam, he was stationed in 
Peiku and Dalat.  He indicated that during March 1967 to 
September 1967, he was in the Hg Battery, 1st Batallion, 92nd 
Artillery.  He stated that he saw J. "Shorts" wounded in 
action.  He also reported that when he was in Vietnam from 
July 1968 to July 1969, he was in the 128th Medical 
Detachment, 44th Medical Brigade.  The veteran further 
reported that he saw a Lieutenant Bernard who was killed in 
action and a Major Gammons, who was wounded in action, both 
while in the "MACV".  

In an attached statement, also received in August 2002, the 
veteran reported that that from mid-March 1967 to September 
1967, he was with the 1st Batallion, 92nd Artillery, 
Battalion Aid Station.  He stated that during such period, he 
and the medics from his unit were assigned, at times, to the 
18th Surgical Hospital at "Pleiku" Run, Central Highlands, 
to help with casualties.  The veteran indicated that he came 
into contact with all types of wounded and injuries.  He 
noted that a friend from his unit, J. "Shorts", was injured 
during a mortar attack.  The veteran reported that while he 
was stationed with the 546th General Dispensary in Mannheim, 
Germany, from January 1968 to June 1968, he had to go to an 
accident scene where two Americans had multiple injuries.  He 
stated that they brought them back to a dispensary where one 
was pronounced dead and that the other one later died as 
well.  

The veteran again indicated that from July 1968 to July 1969, 
he was with the 128 the Medical Detachment in "Dalat" Run, 
located in the Central Highlands.  He reported that a Major 
Gammons and a 2nd Lieutenant Bernard were attacked and that 
Major Gammons was severely injured and that Lieutenant 
Bernard was killed.  The veteran stated that as a senior 
aidman, it was his job to undress the Lieutenant Bernard and 
collect and pack all his personal items and put him in a body 
bag.  

An August 2002 VA treatment entry noted that the veteran 
reported that he had two tours in the service and that he was 
a medic.  It was noted that the veteran's mood was depressed 
and anxious and that he denied suicidal or homicidal 
ideation.  The examiner indicated that the veteran's 
concentration, memory, insight and judgment were intact.  The 
diagnosis was PTSD, Vietnam.  

The veteran underwent a VA psychiatric examination in August 
2002.  He reported that he was in Vietnam on two tours.  The 
veteran indicated that the first tour was from March 1967 to 
September 1967 and that the second one was from July 1968 to 
July 1969.  He stated that he was assigned as a medic and 
that he was also on patrol duty.  The veteran noted that 
during his first tour in Vietnam, he was assigned to the 18th 
Surgical Hospital and also to the dispensary at Artillery 
Hill and that both were in "Plei Ku", Vietnam.  He 
indicated that they took care of sick calls and wounded 
soldiers in the dispensary and that they were called to the 
hospital to help.  The veteran stated that while working in 
the hospital, he saw soldiers with all types of wounds and 
injuries, mutilated with exposed intestines, blown off legs, 
jaw bones sticking out, and plenty of penetrating chest 
wounds and shrapnel injuries all over the body.  He indicated 
that during a mortar attack on Artillery Hill in "Plei Ku" 
in Vietnam, he saw a friend of his get hit in the back of the 
neck with shrapnel and he was treated at the dispensary there 
and then sent to the 18th Surgical Hospital for treatment.  

The veteran again stated that during his second tour in 
Vietnam, he was assigned as a senior aid man at the 128th 
Dispensary in Dalat, Vietnam.  He noted that he took care of 
sick calls and the injured and wounded soldiers.  The veteran 
reported that a major and a second lieutenant were brought in 
to the dispensary.  He noted that the second lieutenant was 
dead on arrival with shrapnel wounds to the head, neck, and 
chest area.  The veteran indicated that he did the packing of 
his body to be shipped to the morgue.  He reported that the 
major was alive and treated with shrapnel injuries to the 
chest and stomach.  The veteran also referred to a dead nine-
year-old Vietnamese girl who was brought to the dispensary 
who was killed with shrapnel in the head.  He reported that 
his experiences had affected him with feelings of alienation, 
detachment, numbing or responsiveness, depression, and 
insomnia.  

The veteran reported that he started having nightmares and 
flashbacks about his traumatic Vietnam experiences following 
his two tours in Vietnam associated with trouble sleeping, 
nervousness, depression, bad dreams with anger, and feelings 
of isolation to a certain degree.  He stated that the 
symptoms persisted and that in May 2002 he sought help and 
was noted to have PTSD.  The veteran indicated that the 
nightmares and the flashbacks occurred every now and then 
about his traumatic Vietnam experiences during his first and 
second tours in Vietnam.  He reported that he had bad dreams 
about his experiences while working at the dispensary at the 
18th Surgical Hospital in "Plei Ku" when he saw and 
examined wounded soldiers with all types of wounds and 
injuries with exposed intestines, legs blown off, and faces 
shattered with jaw bones sticking out.  He also referred to 
bad dreams about the second lieutenant who was dead on 
arrival, the major who sustained shrapnel injuries to the 
chest and stomach, and the dead Vietnamese girl.  The veteran 
indicated that he felt nervous and depressed from time to 
time with trouble sleeping.  He noted that from time to time 
his concentration would be poor, he would have anger and 
feelings of isolation, and that he would become easily 
irritated with a short temper.  The veteran reported that he 
avoided crowds, that he did not like noisy places, and that 
he avoided activities that aroused recollection of his 
Vietnam experiences.  

The examiner reported that the veteran was aloof to a certain 
degree.  It was noted that he was hyperalert with an 
increased startle response from time to time.  The examiner 
stated that the veteran's speech was coherent and relevant 
and that his mood was nervous and depressed from time to time 
to a certain degree.  The examiner indicated that the 
veteran's affect was constricted and that his orientation and 
memory was preserved.  It was noted that the veteran denied 
hallucinations and that no suicidal or homicidal ideas were 
elicited.  The examiner stated that the veteran's insight and 
judgment were intact.  The diagnosis was PTSD, mild to 
moderate.  

The veteran also underwent a VA skin diseases examination in 
August 2002.  He gave a history of having a rash on his arms, 
legs, back, and abdomen after military service.  The veteran 
stated that he was exposed to Agent Orange while on active 
duty and attributed his skin condition to the exposure.  He 
indicated that when he was exposed to warm weather or if he 
would sweat, he would have an aggravating rash that appeared 
on his skin.  The veteran reported that he was presently 
using medicated cream which helped decrease the itching, but 
did not help decrease the flare-ups.  He indicated that he 
would have flare-ups of the rash approximately twice a month 
and that it would last about a week in duration.  He reported 
that the rash was extremely pruritic and would only become 
painful if he continued to scratch it.  

The examiner reported that the veteran's skin was warm, dry, 
and intact.  There were no open lesions.  The examiner stated 
that the veteran did have hypopigmented macules and papules 
located on the arms, bilaterally, greater on the right than 
on the left.  It was noted that the veteran also had 
hypopigmented patches on his lower extremities as well as 
crusting and excoriation on his external ears.  The examiner 
indicated that the veteran had no associated systemic or 
nervous manifestations.  The diagnoses were actinic keratosis 
of the ears and pityriasis Alba of the extremities.  

An August 2002 VA ear disease examination report noted that 
the veteran gave a history of starting to have ear problems 
such as drainage and peeling of his ears immediately after 
service.  The veteran attributed the problem with his ears to 
exposure to Agent Orange.  He indicated that the skin on his 
ears itched and peeled and that the left ear was worse than 
the right ear.  

The examiner reported the veteran had no deformity of the 
auricles and no tissue loss of his auricles.  The examiner 
stated that the veteran had dry crusting on his ears, 
including the auricles, and that he had scabbing inside of 
his external canals.  It was noted that the veteran reported 
that he had noted excoriation of the skin of his ears with 
the left ear worse than the right.  The examiner indicated 
that the veteran had no discharge and no edema of his 
external canals.  The tympanic membranes and mastoids were 
within normal limits.  The examiner noted that there was no 
discharge or evidence of cholesteatoma and that there was no 
ear disease present.  The examiner stated that the veteran 
did have a noted skin rash on his ears and that his middle 
ears had no suppuration or effusion.  The diagnosis was 
actinic keratosis of the skin on the ears.  

At the December 2003 Travel Board hearing, the veteran 
testified that his first tour of duty in Vietnam was from 
March 1967 to September 1976 and that he was stationed at a 
place called "Pleiku" Central Highlands.  He reported that 
he was a medic and that he would sometimes work at the 18th 
Surgical Hospital when they had multiple casualties coming.  
The veteran indicated that he would help out in the emergency 
room and doing triage involving sorting the casualties by 
different injuries.  He noted that he had nightmares about 
such activities.  The veteran reported that his unit came 
under fire in Vietnam from mortar rounds and incoming fire.  
He reported that a soldier from his unit, J. "Swartz" 
received shrapnel wounds during incoming fire in 1967 and 
that he was there when it happened.  

The veteran stated that the soldier received shrapnel wounds 
of the neck and that he carried him to the battalion aid 
station.  He reported that, at that time, he was assigned to 
the 1st Battalion, 92nd Artillery Battalion Aid Station.  The 
veteran noted that back in 1968 or 1969, when he was in 
"Dalat", he was with the 128th Medical Detachment.  He 
stated that he was exposed to mortar fire and rockets.  The 
veteran reported that he remembered a second lieutenant that 
was killed and a Major Gammons who was injured.  He stated 
that he had to undress the second lieutenant and fill out the 
field medical card and make a note of all his personal 
belongings.  The veteran indicated that he was exposed to 
bodies and mortar rocket attacks and that he would have to go 
get wounded at places and he considered that to be combat 
experience.  He also described combat experience of having 
mortar rounds falling and bullets still flying.  The veteran 
noted that he had experienced nightmares for years and 
flashbacks for a long time.  He stated that he was diagnosed 
with PTSD the previous May.  

The veteran reported that he was first diagnosed with a skin 
condition in 1972.  He stated that he did not have skin 
problems until he was in Vietnam.  The veteran stated that 
the front of his legs would be red with bumps and that he 
would also have a rash around his waistline and his ears.  He 
indicated that he had suffered from such problems since he 
was in Vietnam.  The veteran reported that the rash on his 
legs and waistline would come out every once in a while, but 
that his ears were messed up all the time.  He indicated that 
he used a cream when he had flare-ups.  



Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports, treatment 
reports, and private medical records.  Significantly, no 
additional available pertinent evidence has been identified 
by the claimant as relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, a May 2001 
letter, a May 2003 statement of the case, and at the Travel 
Board hearing held in December 2003, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for PTSD and for a skin condition, to 
include as due to Agent Orange exposure.  The discussions in 
the rating decision, the statement of the case, and at the 
hearing held in December 2003 have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

PTSD

As noted above, the veteran has been previously denied 
service connection for PTSD and that the RO has reopened the 
claim based on a finding that new and material evidence has 
been submitted since the prior claim.  When a claim to reopen 
is presented under section 5108, VA must first determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the United States 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Id. at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  For reasons clearly indicated above, new and 
material evidence has been submitted.  Consequently, the 
Board will address this issue on a de novo basis.      

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The veteran maintains that he has PTSD from stressors from 
his Vietnam service during his October 1965 to September 1967 
and November 1967 to November 1971 active duty.  An August 
2002 VA treatment record includes a diagnosis of PTSD and an 
August 2002 VA psychiatric examination report indicated a 
diagnosis of PTSD related to Vietnam experiences.  The Board 
finds that there is an acceptable diagnosis of PTSD, and 
medical linkage between PTSD and purported service stressors.  

With regard to the stressor element, the veteran has reported 
several in-service stressors including seeing soldiers with 
all types of wounds and injuries including exposed 
intestines, legs blown off, jawbones sticking out, and 
penetrating chest wounds and shrapnel injuries.  He has also 
reported exposure to mortar rounds and incoming fire and 
witnessing the injuries and death of fellow soldiers.  The 
veteran also reported that it was his duty to place a second 
lieutenant in a body bag.  

The service records do not show a combat decoration and do 
not otherwise verify personal participation in combat.  Upon 
the evidence of record, the Board is unable to find that the 
veteran personally participated in combat.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

A recent Court decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra. 

Service records or independent evidence has not verified the 
veteran's claimed stressors.  However, his service personnel 
records clearly indicate that he served as a medical 
specialist while in Vietnam from February 1967 to September 
1967, during his first period of active duty from October 
1956 to September 1967.  The veteran also served as a medical 
aidman while in Vietnam from July 1968 to July 1969, during 
his second period of service from November 1967 to November 
1971.  Given his duties in Vietnam, there is every 
possibility that he was exposed to some of the stressors he 
alleges, including witnessing the immediate effects of combat 
activities.  In the spirit of the holding in Pentecost, the 
Board finds that there is sufficient credible supporting 
evidence of a PTSD-related stressor in Vietnam.  Simply 
stated, the Board finds it highly unlikely that a health care 
provider would not have been exposed to wounded serviceman 
during two tours in Vietnam.  Confirmation of this stressor 
is found within the veteran's service personnel records (the 
DD 214) indicating: (1) service during the Vietnam War and 
(2) clear evidence that the veteran was a health care 
provider during two tours of duty.

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

Skin Condition

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service incurrence for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods.  This includes chloracne or other acneform 
diseases consistent with chloracne, and porphyria cutanea 
tarda, if manifest to a compensable degree within one year 
after the veteran's last herbicide exposure in Vietnam.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The veteran is claiming service connection for a skin 
condition, to include as due to Agent Orange exposure in 
Vietnam.  His service medical records for his October 1965 to 
September 1967 and November 1967 to November 1971 active duty 
do not refer to a skin condition.  These records only provide 
negative evidence against this claim. 

Post-service medical records do not show a skin condition for 
many years after service.  A November 1975 VA treatment entry 
noted that the veteran had a small necrotic area on the 
external canal of the left ear.  A June 1976 entry indicated 
an assessment of dermatitis of the ears, infected, subsiding.  
More recent VA ear disease and dermatological examination 
reports related diagnoses of actinic keratosis of the ears 
and pityriasis Alba of the extremities.  

The Board notes that post-service medical records do not show 
the specific Agent Orange skin conditions of chloracne (or 
other acneform disease consistent with chloracne), or 
porphyria cutanea tarda, nor do records show such conditions 
within the year after last herbicide exposure in Vietnam.  
There is also no medical evidence to suggest that the 
veteran's current skin conditions, diagnosed as actinic 
keratosis and pityriasis Alba, are due to Agent Orange 
exposure during Vietnam service many years ago or his 
military service in general.  While the veteran believes that 
his current skin problems are due to Agent Orange and his 
service in Vietnam, he is a layman and thus has no competence 
to give a medical opinion on diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the credible establishes that the veteran's 
skin condition began years after service and was not caused 
by any incident of service including herbicide exposure.  The 
Board concludes that the veteran's skin disorder was neither 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
2 Vet. App. 49 (1990).  


ORDER

The claim of service connection for PTSD is reopened.

Service connection for PTSD is granted.  

Service connection for a skin condition, to include as due to 
Agent Orange exposure is denied.  

	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



